*562MEMORANDUM **
In these consolidated petitions, Sergio Avalos-Gurrola, a native and citizen of Mexico, seeks review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming the Immigration Judges’ order denying his application for cancellation of removal, and the BIA’s order denying his motion to reconsider its order denying his motion to reopen. To the extent we have jurisdiction, it is under 8 U.S.C. § 1252. We review the denial of a motion to reconsider for an abuse of discretion. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005). We dismiss the petition for review in No. 05-72380 and deny the petition for review in No. 05-76725.
We lack jurisdiction to review the agency’s conclusion that Avalos-Gurrola failed to demonstrate his removal would result in exceptional and extremely unusual hardship to his qualifying relatives. See Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir.2003).
The BIA did not abuse its discretion in denying Avalos-Gurrola’s motion to reconsider because he failed to show an error of law or fact in the BIA’s prior decision denying reopening. See 8 C.F.R. § 1003.2(b)(1).
Petitioner’s remaining contentions are unpersuasive.
PETITIONS FOR REVIEW DISMISSED (No. 05-72380) and DENIED (No. 05-76725).

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.